MARTIN LIPTON
HERBERT M. WACHTELL
THEODORE N, MIRVIS
EDWARD D. HERLIHY
DANIEL A. NEFF
ANDREW R. BROWNSTEIN
MARC WOLINSKY
STEVEN A, ROSENBLUM
JOHN F. SAVARESE
SCOTT K. CHARLES
JOD! J. SCHWARTZ
ADAM ©. EMMERICH
RALPH M. LEVENE
RICHARD G. MASON
DAVID M. SILK

ROBIN PANOVKA

DAVID A. KATZ

ILENE KNABLE GOTTS
JEFFREY M. WINTNER
TREVOR S. NORWITZ
BEN M. GERMANA
ANDREW J. NUSSBAUM
RACHELLE SILVERBERG

MEMO. ENDOBSED. Document 680 Filed 03/17/21 Page 1 of 2

STEVEN A. COHEN
DEBORAH L. PAUL
DAVID Cc. KARP
RICHARD K. ‘KIM
JOSHUA R. CAMMAKER
MARK GORDON
JEANNEMARIE O'BRIEN
WAYNE M. CARLIN
STEPHEN R. DiPRIMA
NICHOLAS G. DEMMO
IGOR KIRMAN
JONATHAN M. MOSES
T. EIKO STANGE

JOHN F. LYNCH
WILLIAM SAVITT

ERIC M. ROSOF
GREGORY E, OSTLING
DAVID 8. ANDERS
ANDREA K. WAHLQUIST
ADAM J. SHAPIRO
NELSON O, FITTS
JOSHUA M. HOLMES
DAVID E, SHAPIRO

51 WEST S2ND STREET
NEW YORK, N.Y. 10019-6150

TELEPHONE: (212) 403 -l000

FACSIMILE:

GEORGE A, KATZ (1965-1989)
JAMES H, FOGELSON (1967-1991)
LEONARD M. ROSEN (1965-2014)

OF COUNSEL

MICHAEL H. BYOWITZ
KENNETH B, FORREST
SELWYN B. GOLDBERG
PETER C. HEIN

MEYER G. KOPLOW
JOSEPH D. LARSON
LAWRENCE S. MAKOW
DOUGLAS K. MAYER
PHILIP MINDLIN
DAVID S. NEILL
HAROLD S. NOVIKOFF
LAWRENCE B. PEDOWITZ

(212) 403 -2000

WACHTELL, LIPTON, ROSEN & KaATz

DAMIAN G. DIDDEN
IAN BOCZKO
MATTHEW M. GUEST
DAVID E, KAHAN
DAVID K. LAM
BENJAMIN M. ROTH
JOSHUA A. FELTMAN
ELAINE P. GOLIN
EMIL A. KLEINHAUS
KARESSA L. CAIN
RONALD C, CHEN
GORDON S. MOODIE
DONGJU SONG
BRADLEY R. WILSON
GRAHAM W. MELI
GREGORY E. PESSIN
CARRIE M. REILLY
MARK F, VEBLEN
SARAH K. EDDY
VICTOR GOLDFELD
BRANDON C, PRICE
KEVIN S, SCHWARTZ
MICHAEL S, BENN

ERIC S, ROBINSON
PATRICIA A. ROBINSON®
ERIC M. ROTH

PAUL K. ROWE

DAVID A, SCHWARTZ
MICHAEL J. SEGAL
ELLIOTT V. STEIN
WARREN R. STERN

LEO E. STRINE, JR."
PAUL VIZCARRONDO, JR,
PATRICIA A, VLAHAKIS
AMY R, WOLF

* ADMITTED IN THE DISTRICT OF COLUMBIA
** ADMITTED IN DELAWARE

COUNSEL

DAVID M. ADLERSTEIN
SUMITA AKUJA

AMANDA K. ALLEXON
LOUIS J. BARASH
OLIVER J. BOARD
FRANCO CASTELLI
ANDREW J.H. CHEUNG
PAMELA EHXRENKRANZ
KATHRYN GETTLES-ATWA

ADAM M. GOGOLAK

NANCY 6B, GREENBAUM

MARK A. KOENIG

J. AUSTIN LYONS

ALICIA C. McCARTHY

NEIL M. SNYDER

S, CHRISTOPHER SZCZERBAN
JEFFREY A. WATIKER

Via ECF

Honorable Andrew L. Carter, Jr.

United States District Judge
Southern District of New York
United States Courthouse

40 Foley Square, Room 435
New York, NY 10007

Direct Diat: (212) 403-1307
Direct Fax: (212) 403-2307
E-Maic: DBANDERS@WLRK.COM

March 17, 2021

USDC: SDNY
DOCUMENT
ELECTRONICALLY FILED
boec#

 

SABASTIAN V. NILES
ALISON ZIESKE
PREISS
TIJANA J. DVORNIC
JENNA £, LEVINE
RYAN A, McLEOD
ANITHA REDDY
JOHN L. ROBINSON
JOHN R. SOBOLEWSK!I
STEVEN WINTER
EMILY D. JOHNSON
JACOB A. KLING
RAAJ S, NARAYAN
VIKTOR SAPEZHNIKOV
MICHAEL J. SCHOBEL
ELINA TETELBAUM
ERICA E. BONNETT
LAUREN M. KOFKE
ZACHARY 5,
PODOLSKY
RACHEL B. REISBERG
MARK A. STAGLIANO
CYNTHIA FERNANDEZ
LUMERMANN
CHRISTINA C. MA

DATE RILED; SABA

Re: United States v. Hernandez, et al. — Edwin Santana

Docket No. 18-cr-420 (ALC)

Dear Judge Carter:

We represent defendant Edwin Santana in the above-captioned matter. The Court
has scheduled a sentencing hearing in Mr. Santana’s case for Friday, April 16 at 2:00 p.m.

(although we understand that date may be subject to change in light of continued operational

restrictions at the Court). See ECF No. 653. We write to respectfully request a temporary

modification of the terms of Mr. Santana’s release to allow him to travel to Puerto Rico to visit

his ailing grandmother before his sentencing.

 
Case 1:18-cr-00420-ALC Document 680 Filed 03/17/21 Page 2 of 2
WACHTELL, LIPTON, ROSEN & Katz

Hon. Andrew L. Carter, Jr.
March 17, 2021
Page 2

Mr. Santana’s grandmother, who lives in Puerto Rico, suffers from a bone disease
and diabetes, and is currently in the hospital. In 2019, the Court granted Mr. Santana’s prior
requests to temporarily modify the terms of his release to permit him to visit her in Puerto Rico
at that time. See ECF Nos. 286, 342. However, for work and personal reasons, Mr. Santana was
unable to make the trip at that time. The trip would last from March 29 through April 5. Mr.
Santana would stay with family for the duration of his visit.

Pretrial Services has informed us that it takes no position on this request, provided
that Mr. Santana provides Pretrial Services with certain information regarding his travel and
lodging arrangements. The government has informed us that it defers to the position of Pretrial
Services with respect to this request.

In the nearly three years since he was released under pretrial supervision in July
2018, Mr. Santana has complied fully with the conditions of his release and has earned multiple
favorable revisions to those conditions in light of his good behavior—enabling him to, among
other things, work in other boroughs and in New Jersey, take high-school equivalency courses,
care for his ailing mother in a New Jersey hospital and, eventually, to freely move about the city
without a curfew or electronic monitoring. See ECF Nos. 137, 191, 207, 241.

We respectfully request that the Court grant this request. .

Very truly yours,

PB. KL=

David B. Anders

cc: | AUSA Christopher Clore (via ECF)
AUSA Jacob Miller (via ECF)
Pretrial Services Officer Courtney DeFeo (via email)

The application is GRANTED.
So Ordered.

 
